DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 05/23/2018.  Claims 1-20 are pending.  Claims 1, 12, and 18 have been written in independent form.

Claim Objections
Claims 7 and 20 are objected to because of the following informalities:
Claim 7 recites “wherein the first control surface is a flap and the second control surface is a droop panel, and wherein extension of the flap causes rotation of the arm and movement of the droop panel in coordination with the flap such that flap and the droop panel maintain a desired combined surface profile during extension of the flap.”  It appears that the word “the” was inadvertently omitted in line 5 from in front of the word “flap.”  Given that “a flap” and “a droop panel” were introduced in line 2 of the claim, and “the flap” was recited throughout the claim in subsequent recitations, except in line 5, as was “the droop panel” consistently recited throughout the claim in subsequent recitations, after being introduced in line 2.
Claim 20 similarly recites “flap” as in claim 7, and is similarly rejected.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5-7, 10, 12, and 18-20 is/are rejected under 35 USC § 102(a)(1) as being anticipated by HENCKE et al., U.S. Patent Application Publication 20190241250 A1 (hereinafter called HENCKE).
Regarding claim 1, HENCKE teaches an apparatus (See e.g. FIG. 1 element 10) comprising:
an arm having a first end and a second end (See e.g., FIG. 3 element 62; ¶s [0053]-[0054], “The support structure linkage 62 comprises a connecting section 66 which comprises a first lever arm 65 and a second lever arm 67.”  It is noted that element 62 comprises element 66, which comprises elements 65 and 67, and the entire structure teaches an arm having a first end and a second end), the first end of the arm (See e.g., FIG. 3 element 64) rotatably coupled (See e.g., FIG. 3, where the coupling at element 64 teaches rotatably coupled) to a wing structure (See e.g., FIG. 3 element 20) to define a first pivot point;
a first link having a first end and a second end (See e.g., FIG. 3 element 42), the first end of the first link (See e.g., FIG. 3 element 46) being rotatably coupled (See e.g., FIG. 3, where the coupling at elements 46 & 66 teaches the instant claim limitation) to the second end of the arm (See e.g., FIG. 3 element 66); and
a second link having a first end and a second end (See e.g., FIG. 3 element 32), the first end of the second link (See e.g., FIG. 3 element 36) rotatably coupled to the first end of the arm (See e.g., FIG. 3 the coupling at elements 36 & 66, where the rotatable coupling to the first end of the arm, i.e., at element 64, as recited hereinabove, is through element 67, which is part of the arm as recited hereinabove, and therefore teaches the instant claim limitation),
wherein, when the second end of the first link (See e.g., FIG. 3 element 44) is rotatably coupled to a first control surface (See e.g., FIG. 3 element 40) and the second end of the second link (See e.g., FIG. 3 element 34) is rotatably coupled (See e.g., FIG. 3, where the coupling at elements 34 & 30 teach the instant claim limitation) to a second control surface (See e.g., FIG. 3 element 30), movement of the first control surface away from the wing structure rotates the arm in a first direction about the first pivot point such that the second control surface moves in coordination with the first control surface (See e.g., FIG. 3 ¶ [0056]).
Regarding claim 2, HENCKE teaches wherein the first control surface is a flap (See e.g., FIG. 3 element 40), the second control surface is a droop panel (See e.g., FIG. 3 element 30), and the droop panel is moved in coordination with the flap to control a gap between an outer surface of the droop panel and an outer surface of the flap (See e.g., FIG. 3; ¶s [0003], [0032], & [0056]).
Regarding claim 3, HENCKE teaches wherein the first end of the first link (See e.g., FIG. 3 element 46) is rotatably coupled to the second end of the arm (See e.g., FIG. 3, where the coupling at elements 46 & 64 teaches the instant claim limitation) to define a second pivot point (See e.g., FIG. 3, where the coupling at elements 46 & 64 is a pivot point, and therefore teaches the instant claim limitation) and the first end of the second link (See e.g., FIG. 3 element 36) is rotatably coupled to the first end of the arm (See e.g., FIG. 3 the coupling at elements 36 & 66, as discussed in this similarly rejected limitation in claim 1 hereinabove) to define a third (See e.g., FIG. 3, where the coupling at elements 36 & 66 is a pivot point, and therefore teaches the instant claim limitation).
Regarding claim 5, HENCKE teaches further comprising: a fitting (See e.g., FIG. 3 element 60) coupled to the wing structure (See e.g., FIG. 3 element 20) and to the second control surface (See e.g., FIG. 3 element 30).
Regarding claim 6, HENCKE teaches wherein the first end of the arm (See e.g., FIG. 3 element 64) is rotatably coupled to the fitting (See e.g., FIG. 3, where the coupling of element 64 to element 60 teaches rotatably coupled to the fitting), thereby coupling the arm (See e.g., FIG. 3 element 62, as discussed in the rejection in claim 1 hereinabove) to the wing structure (See e.g., FIG. 3 element 20) and the first control surface (See e.g., FIG. 3 element 40) to the wing structure (See e.g., FIG. 3 elements 20, 60, 64, 48, & 40, where control surface 40 is coupled to wing structure 20 through rotatably coupled elements 48 and 64).
Regarding claim 7, HENCKE teaches wherein the first control surface is a flap (See e.g., FIG. 3 element 40) and the second control surface is a droop panel (See e.g., FIG. 3 element 30), and wherein extension of the flap causes rotation of the arm and movement of the droop panel in coordination with the flap such that flap and the droop panel maintain a desired combined surface profile during extension of the flap (See e.g., FIG. 3; ¶ [0056]).
Regarding claim 10, HENCKE teaches wherein the movement of the first control surface away from the wing structure moves the first link, which thereby rotates the arm, which thereby moves the second link, to thereby move the second control surface in coordination with the first control surface (See e.g., FIG. 3; ¶ [0056]).
Regarding claim 12, HENCKE teaches an apparatus (See e.g. FIG. 1 element 10) comprising
(See e.g., FIG. 3 element 62; ¶s [0053]-[0054], “The support structure linkage 62 comprises a connecting section 66 which comprises a first lever arm 65 and a second lever arm 67.”  It is noted that element 62 comprises element 66, which comprises elements 65 and 67, and the entire structure teaches an arm having a first end and a second end), the first end of the arm rotatably coupled (See e.g., FIG. 3, where the coupling at element 64 teaches the instant claim limitation) to a wing structure (See e.g., FIG. 3 element 60) to define a first pivot point;
a first link having a first end and a second end (See e.g., FIG. 3 element 42), the first end of the first link (See e.g., FIG. 3 element 46) being rotatably coupled (See e.g., FIG. 3, where the coupling at elements 46 & 66 teaches the instant claim limitation) to the second end of the arm (See e.g., FIG. 3 element 66); and
a second link having a first end and a second end (See e.g., FIG. 3 element 32), the first end of the second link (See e.g., FIG. 3 element 36) rotatably coupled to the first end of the arm (See e.g., FIG. 3 the coupling at elements 36 & 66, where the rotatable coupling to the first end of the arm, i.e., at element 64, as recited hereinabove, is through element 67, which is part of the arm as recited hereinabove, and therefore teaches the instant claim limitation),
wherein, when the second end of the first link (See e.g., FIG. 3 element 44) is rotatably coupled to a flap (See e.g., FIG. 3 element 40) and the second end of the second link (See e.g., FIG. 3 element 34) is rotatably coupled (See e.g., FIG. 3, where the coupling at elements 34 & 30 teach the instant claim limitation) to a droop panel (See e.g., FIG. 3 element 30), movement of the flap away from the wing structure rotates the arm in a first direction about the first pivot point such that the droop panel moves in (See e.g., FIG. 3 ¶ [0056]).
Regarding claim 18, HENCKE teaches a method comprising:
responsive to movement (See e.g., FIG. 3 ¶ [0056]) of a first control surface (See e.g., FIG. 3 element 40) away from a wing structure (See e.g., FIG. 3 element 20), move a first link (See e.g., FIG. 3 element 42) that is rotatably coupled to the first control surface (See e.g., FIG. 3 element 40) and an arm (See e.g., FIG. 3 element 62; ¶s [0053]-[0054], “The support structure linkage 62 comprises a connecting section 66 which comprises a first lever arm 65 and a second lever arm 67.”  It is noted that element 62 comprises element 66, which comprises elements 65 and 67, and the entire structure teaches an arm having a first end and a second end) to thereby rotate the arm in a first direction (See e.g., FIG. 3 ¶ [0056]); and 
responsive to rotation of the arm in the first direction, move a second link (See e.g., FIG. 3 element 32) that is coupled to the arm (See e.g., FIG. 3 the coupling at elements 36 & 66, where the rotatable coupling to the first end of the arm, i.e., at element 64, as recited hereinabove, is through element 67, which is part of the arm as recited hereinabove, and therefore teaches the instant claim limitation) and a second control surface (See e.g., FIG. 3 element 30) to thereby move the second control surface (See e.g., FIG. 3 element 30) in coordination with the first control surface (See e.g., FIG. 3 element 40; ¶ [0056]).
Regarding claim 19, HENCKE teaches wherein the first control surface is a flap (See e.g., FIG. 3 element 40) and the second control surface is a droop panel (See e.g., FIG. 3 element 30).
Regarding claim 20, HENCKE teaches wherein the droop panel (See e.g., FIG. 3 element 30) is moved in coordination with the flap (See e.g., FIG. 3 element 40) such that flap (See e.g., FIG. 3 ¶ [0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 4, 8, 9, 11, and 13-17 is/are rejected under 35 USC § 103 as being unpatentable over HENCKE, and further in view of Aljets, U.S. Patent Application Publication 2014/0346282 A1 (hereinafter called Aljets).
Regarding claim 4, HENCKE teaches further comprising:
a first joint that rotatably couples the first end of the second link (See e.g., FIG. 3 element 36) to the first end of the arm (See e.g., FIG. 3 the coupling at elements 36 & 66, as discussed in this similarly rejected limitation in claim 1 hereinabove); and
(See e.g., FIG. 3, where the coupling at elements 46 & 64 teaches the instant claim limitation) the first end of the first link (See e.g., FIG. 3 element 46) to second end of the arm (See e.g., FIG. 3 element 66);
a third joint that rotatably couples (See e.g., FIG. 3, where the coupling at elements 34 & 30 teach the instant claim limitation) the second end of the second link (See e.g., FIG. 3 element 34) to the second control surface (See e.g., FIG. 3 element 30); and
a fourth joint that rotatably couples the second end of the first link (See e.g., FIG. 3 element 44) to the first control surface (See e.g., FIG. 3 element 40).
Although HENCKE teaches the first joint, the second joint, the third joint, and the fourth joint, HENCKE does not teach that the first joint, the second joint, the third joint, and the fourth joint have at least two degrees of rotational freedom.
However, Aljets teaches joints have at least two degrees of rotational freedom (See e.g., ¶ [0015], which teaches lever and rod coupled by means of a swivel joint or ball joint with degree of freedom of 2).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of HENCKE and Aljets before him, to use in the apparatus of HENCKE the first joint, the second joint, the third joint, and the fourth joint have at least two degrees of rotational freedom, as taught in the analogous art of Aljets.  One would have been motivated to do so, with a reasonable expectation of success, of providing reliability due to the simple mechanical working principle of the deflection unit being extremely high and the flap arrangement being basically maintenance-free, as disclosed in Aljets (See e.g., Aljets ¶ [0015]).
Regarding claim 8, HENCKE teaches further comprising:
(See e.g., FIGS. 1 & 3 element 20).
But, HENCKE is silent regarding the wing structure is selected from one of a beam and a stabilizer.
However, Aljets teaches the wing structure is selected from one of a beam (See e.g., FIG. 1a element 6) and … .
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of HENCKE and Aljets before him, to use in the apparatus of HENCKE teaches the wing structure is selected from one of a beam, as taught in the analogous art of Aljets.  One would have been motivated to do so, with a reasonable expectation of success, of providing a rigid and reliable wing structure.
Regarding claim 9, HENCKE teaches all the limitations of the instant claim except a bell-crank system.
However, Aljets teaches a bell-crank system (See e.g., FIG. 2d elements 64 and 68; ¶ [0039]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of HENCKE and Aljets before him, to use in the apparatus of HENCKE a bell-crank system, as taught in the analogous art of Aljets.  One would have been motivated to do so, with a reasonable expectation of success, to allow a very slender design of the trailing edge region of the wing, as disclosed in Aljets (See e.g., Aljets ¶ [0039]).
Regarding claim 11, HENCKE teaches wherein the first link has a first length (See e.g., FIG. 3 element 42), the second link has a second length (See e.g., FIG. 3 element 32), and the arm has a third length (See e.g., FIG. 3 element 62).

However, Aljets teaches features selected using kinematics based on the movement of the first control surface and a desired combined surface profile for the first control surface and the second control surface to be maintained during extension of the first control surface (See e.g., ¶s [0009] & [0030]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of HENCKE and Aljets before him, to include in the apparatus of HENCKE the claimed features selected using kinematics based on the movement of the first control surface and a desired combined surface profile for the first control surface and the second control surface to be maintained during extension of the first control surface, as taught in the analogous art of Aljets.  One would have been motivated to do so, with a reasonable expectation of success, to conduct a reliable deflection of the second flap relative to the first flap when the first flap is moved, as disclosed in Aljets (See e.g., Aljets ¶ [0009]).
Regarding claim 13, HENCKE teaches further comprising:
the wing structure (See e.g., FIGS. 1 & 3 element 20).
But, HENCKE is silent regarding wherein the wing structure is selected from one of a beam and a stabilizer.
However, Aljets teaches the wing structure is selected from one of a beam (See e.g., FIG. 1a element 6) and … .

Regarding claim 14, HENCKE, as modified by Aljets in claim 13 hereinabove, further teaches further comprising:
a first joint that rotatably couples the first end of the second link (HENCKE See e.g., FIG. 3 element 36) to the first end of the arm (HENCKE See e.g., FIG. 3 the coupling at elements 36 & 66, as discussed in this similarly rejected limitation in claim 12 hereinabove); and
a second joint that rotatably couples (HENCKE See e.g., FIG. 3, where the coupling at elements 46 & 64 teaches the instant claim limitation) the first end of the first link (HENCKE See e.g., FIG. 3 element 46) to second end of the arm (HENCKE See e.g., FIG. 3 element 66).
Regarding claim 15, HENCKE, as modified by Aljets in claim 14 hereinabove, further teaches further comprising:
a third joint that rotatably couples (See e.g., FIG. 3, where the coupling at elements 34 & 30 teach the instant claim limitation) the second end of the second link (See e.g., FIG. 3 element 34) to the droop panel (See e.g., FIG. 3 element 30); and
a fourth joint that rotatably couples the second end of the first link (See e.g., FIG. 3 element 44) to the flap (See e.g., FIG. 3 element 40).
Although HENCKE teaches the first joint, the second joint, the third joint, and the fourth joint, HENCKE does not teach that the first joint, the second joint, the third joint, and the fourth joint have at least two degrees of rotational freedom.
(See e.g., ¶ [0015], which teaches lever and rod coupled by means of a swivel joint or ball joint with degree of freedom of 2).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of HENCKE and Aljets before him, to use in the apparatus of HENCKE the first joint, the second joint, the third joint, and the fourth joint have at least two degrees of rotational freedom, as taught in the analogous art of Aljets.  One would have been motivated to do so, with a reasonable expectation of success, of providing reliability due to the simple mechanical working principle of the deflection unit being extremely high and the flap arrangement being basically maintenance-free, as disclosed in Aljets (See e.g., Aljets ¶ [0015]).
Regarding claim 16, HENCKE teaches all the limitations of the instant claim except a bell-crank system that is positioned substantially horizontally relative to the flap.
However, Aljets teaches a bell-crank system that is positioned substantially horizontally relative to the flap (See e.g., FIG. 2d elements 64 and 68; ¶ [0039]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of HENCKE and Aljets before him, to use in the apparatus of HENCKE a bell-crank system that is positioned substantially horizontally relative to the flap, as taught in the analogous art of Aljets.  One would have been motivated to do so, with a reasonable expectation of success, to allow a very slender design of the trailing edge region of the wing, as disclosed in Aljets (See e.g., Aljets ¶ [0039]).
Regarding claim 17, HENCKE, as modified by Aljets in claim 16 hereinabove, further teaches wherein the bell-crank system being positioned substantially horizontally relative to the (Aljets See e.g., FIG. 2d elements 64 and 68; ¶ [0039]) allows the bell-crank system to be used with a wing having a reduced height profile (Aljets See e.g., FIG. 2d elements 64 and 68; ¶ [0039]).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TERRI L FILOSI/Examiner, Art Unit 364413 March 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644